Citation Nr: 0927882	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Propriety of a reduction from 40 percent to 10 percent for 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in Winston-Salem, 
North Carolina, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in April 2006 in which the evaluation 
for lumbosacral strain with degenerative joint disease and 
degenerative disc disease was reduced to 10 percent effective 
July 1, 2006.


FINDINGS OF FACT

1.  A 40 percent evaluation for lumbosacral strain with 
degenerative joint disease and degenerative disc disease was 
in effect from November 17, 2004 to August 31, 2006 -- a 
period of less than five years.

2.  The RO's April 2006 rating decision, which reduced the 
Veteran's rating for lumbosacral strain with degenerative 
joint disease and degenerative disc disease, complied with 
the procedural requirements and afforded the Veteran all 
required due process.

3.  The Veteran did not submit additional medical evidence or 
argument within 60 days after the proposed reduction issued 
in December 2005.

4.  The evidence of record at the time of the April 2006 
rating decision reflects improvement in the Veteran's 
symptoms of lumbosacral strain with degenerative joint 
disease and degenerative disc disease.


CONCLUSION OF LAW

The RO's April 2006 rating decision, which reduced the 
evaluation assigned the Veteran's lumbosacral strain with 
degenerative joint disease and degenerative disc disease from 
40 percent to 10 percent, was proper and restoration of the 
40 percent evaluation is not warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The issue is an appeal to a proposed reduction.  As explained 
below, the RO followed the notice and procedural requirements 
described in the regulations concerning proposed reductions.  
Notice was provided in the December 2005 proposal to reduce, 
and in the December 2005 notification letter that accompanied 
it.

The September 2007 statement of the case provided notice of 
pertinent regulations concerning reductions of evaluations, 
in addition to those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claim.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
representative throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  The record 
shows that while the Veteran changed representatives during 
the instant appeal period, there is no indication that he was 
unrepresented for any period of time.  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA obtained service medical records in developing the 
Veteran's original claim for service connection.  As noted 
above, the Veteran declined to respond to the request to 
provide medical evidence or argument in support of not 
reducing the evaluation for his lumbar spine disability.  The 
RO afforded the Veteran a physical examination.  The Veteran 
was also afforded the opportunity to give testimony before 
the Board, which he declined to do.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Congress has provided that a Veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO makes a 
rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Service connection for lumbosacral strain with degenerative 
joint disease and degenerative disc disease was granted in an 
August 2001 rating decision and evaluated as 10 percent 
disabling effective in November 2000.  The Veteran did not 
perfect a timely appeal as to this decision.  Later, in 
January 2005, increased the disability evaluation to 20 
percent effective from May 2, 2002, and to 40 percent, 
effective from November 17, 2004.  

In November 2005 the Veteran was afforded a VA spine 
examination, the results of which are discussed below.  


In December 2005, the RO issued a rating decision proposing 
to reduce the evaluation of the service-connected lumbar 
spine disability from 40 percent to 10 percent based on 
findings included as part of VA outpatient medical records, 
as well as those documented in the course of a November 2005 
VA examination.  Notification was sent to the Veteran in 
December 2005.  He was advised to submit medical or other 
evidence showing that the proposed reduction should not take 
place.  He was also advised he was entitled to a personal 
hearing if he so desired.  

While the Veteran informed VA by letter received in February 
2006 that he wished to appeal the decision which concerned 
his claim for "increased disability," he did not 
specifically respond in any manner to the reduction proposal.  

The RO effectuated the proposed reduction in evaluation of 
the service-connected lumbosacral strain with degenerative 
joint disease and degenerative disc disease from 40 percent 
to 10 percent in an April 2006 rating decision, effective 
July 1, 2006.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction and giving the veteran 60 days 
to submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e), 
(i)(2).  The effective date of the reduction will be the last 
day of the month in which a 60-day period from the date of 
notice to the veteran of the final action expires.  38 C.F.R. 
§ 3.105(e), (i)(2)(i).

As the procedural requirements of 38 C.F.R. § 3.105(e) were 
followed, the question is whether the reduction was proper.


For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the 40 percent evaluation assigned the service- 
connected lumbar spine disability was in effective from 
November 2004 to August 2006 -- a period of less than five 
years.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. 
§ 3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Thus, a 
single reexamination disclosing improvement in the disability 
is sufficient to warrant reduction in a rating.  See 38 
C.F.R. § 3.344(c).

The Veteran's 40 percent disability rating was reduced to 10 
percent based, in large part, on findings included within a 
November 2005 VA spine examination report.  The report shows 
that the Veteran gave a history of occasional bilateral 
radiating pain, but denied weakness and stiffness.  He also 
denied both fatigability and decreased endurance.  The 
Veteran did complain of flare-ups, on a monthly basis, 
lasting from 3 to 4 days up to as long as 2 weeks.  The 
Veteran also informed the examiner that he had been 
unemployed for the past 2.5 years.

Examination showed which showed lumbar spine findings of 
range of motion measuring 65 degrees flexion, 5 degrees 
extension, 15 degrees of left lateral flexion, 10 degrees of 
right lateral extension, and 20 degrees of bilateral 
rotation.  All measurements took into account pain on motion, 
weakness, and tenderness.  On repetitive motion testing, 
flexion improved.  The examiner commented that the Veteran 
appeared to e uncomfortable, experiencing some pain with 
range of motion testing.  No palpable spasms were present, 
but tenderness to palpation bilaterally over the lumbar 
paravertebrals was noted.  Weakness was not shown.  Posture 
was normal when the Veteran stood erect.  The examiner 
further commented that the Veteran's musculature appeared 
normal and symmetrical.  The examiner further reported that 
neurological examination findings included 2+ bilateral deep 
tendon reflexes, and indicative bilateral straight leg 
raises.  He added that strength was 5/5 bilaterally.  The 
examiner supplied a diagnosis of lumbosacral strain, with 
pain being the primary limiting factor.  The examiner added 
that the Veteran was capable of sedentary employment.  

The RO, in reducing the Veteran's disability rating also 
considered VA outpatient medical records.  These include 
those dated in July 2004, April 2005 and September 2005 which 
all included findings reflective of low back pain complaints 
offered by the Veteran.  

Based on this evidence, the RO reduced the Veteran's 
disability rating.

The Veteran's lumbar spine disability has been evaluated 
under Diagnostic Code (Code) 5242.  Spine disabilities are 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine, which contemplates a 10 percent 
evaluation for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71, Code 5242.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.


A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Code 5242 for degenerative arthritis of the spine utilizes 
the rating criteria for general degenerative arthritis found 
in Code 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When, however, the limitation of motion 
of the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  The 
maximum disability rating is 20 percent, which is warranted 
with X-ray evidence of involvement of two or more major 
joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations.

In addition, under 38 C.F.R. § 4.71a, Code 5243 (under which 
the Veteran's lumbar spine disability was formerly 
evaluated), is the Formula for Rating Intervertebral Disc 
Syndrome (IVDS) Based on Incapacitating Episodes.

A 10 percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration of at least one 
week but less than 2 weeks during the past 12 months; a 20 
percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes is warranted when the total duration is at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Code 5243 provides that, for purposes of ratings 
under Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.  Under the 
facts of this case, the medical evidence of record at the 
time of the RO's rating reduction proposal (and 
implementation) did not include any mention of lumbar spine 
symptomatology reflective of causing the Veteran to 
experience incapacitating episodes, as defined in Note (1) of 
Code 5243.  


The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Note (1) following the schedular criteria directs that 
associated objective neurologic abnormalities are to be 
evaluated separately.  See 38 C.F.R. § 4.71, Code 5242.

In arriving at its decision, the RO stated it considered pain 
on motion and functional loss due to pain [DeLuca; 38 C.F.R. 
§§ 4.40 and 4.45], but specifically commented that the 
November 2005 VA examination findings showed no functional 
loss due to pain.  The RO also observed that spasms were not 
present at this examination, and that the Veteran's posture 
was normal.  The RO also, of significant note, pointed out 
that improvement in thoracolumbar range of motion had been 
demonstrated, when comparing VA examination findings of 
November 2004 with those reported in the course of the 
November 2005 VA examination.  Also, the RO found that there 
were no neurological symptoms present in the course of the 
November 2005 VA examination to warrant the assignment of a 
separate evaluation for neurological manifestations.  The RO 
essentially determined that the medical evidence supported no 
higher than a 10 percent evaluation.


Review of the record shows the RO applied the correct 
schedular criteria, and the decision appears to be congruent 
with the evidence then of record, namely the report of the 
November 2005 VA examination.  When compared to the results 
of the previous, November 2004 VA examination, upon which the 
40 percent evaluation then assigned was based, the November 
2005 VA examination findings do represent an improvement in 
range of motion absent other manifestations, such as muscle 
spasm, posture or gait abnormality, or neurologic abnormality 
that would warrant higher or separate evaluations.

The November 2004 VA examination shows more restricted range 
of motion as compared with the November 2005 VA examination 
findings.  Active flexion was measured at 35 degrees with 10 
degrees extension.  Left lateral flexion was to 28 degrees 
and right lateral extension was to 30 degrees.  Further, 
bilateral rotation was reportedly to less than 20 degrees.  
All measurements took into account pain and pain on motion.  
Reflexes were essentially intact.  The examiner did comment, 
in November 2004, that repetitive motion, unlike in November 
2005, caused a significant increase in symptoms.  

The above-discussed VA outpatient medical records, while 
showing complaints of pain by the Veteran, were devoid of 
clinical findings that would warrant an evaluation greater 
than 10 percent under the schedular criteria.  No private 
medical treatment records were provided by or referenced by 
the Veteran and, as noted above, he declined to provide 
medical evidence or argument against the proposed reduction 
in the 60 day period provided after notification of the 
proposed action.

The reduction from 40 percent to 10 percent for the service-
connected lumbosacral strain with degenerative joint disease 
and degenerative disc disease was proper.  The preponderance 
of the evidence is against the claim; there is no doubt to be 
resolved; and restoration of the 40 percent evaluation is not 
warranted.


ORDER

Restoration of the 40 percent evaluation for the service-
connected lumbosacral strain with degenerative joint disease 
and degenerative disc disease osteoarthritis of the cervical 
spine effective July 1, 2006 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


